EXHIBIT 10.12

Director Compensation Plan 2007

Basic Fees

 

Position

   Board    Committee       Audit and P&C    Other

Chairman

   $ 24,000    $ 5,500    $ 3,500

Member

   $ 18,000    $ 4,000    $ 2,500

Performance Grants

 

  •  

Performance Grants are made only if VFGI meets its budget goals

 

  •  

At budget members receive nonqualified stock option grants valued at 25% of
their Board (not Committee) Retainers.

 

  •  

The maximum grant made under the plan is 37.5% of a member’s Board Retainer